Exhibit 10.1

Outline of Supplemental Senior Management Performance Bonus Program for Fiscal
2010.

1. Performance Criteria. The Performance Criteria for Fiscal 2010 from which
awards under this program will vest is achievement of Consolidated Earnings
Before Tax(“EBT”) over the budgeted amount of $2,900,000.

Service Criteria. Participant must be employed by the Company on January 1, 2011
to receive a fully vested award under this program.

2. The total bonus pool available under the program shall be 20% of the 2010
Consolidated EBT (net of bonus payments under this plan) over $2,900,000 but
shall not be more than $2,500,000. The Committee may adjust the actual
Consolidated EBT to exclude extraordinary items in order to appropriately
compare actual results with budgeted results.

3. The amount of the total bonus pool shall be allocated to the participating
executives as follows:

CEO: 34%

Others: 22%

4. Election to be paid in Restricted Stock Units or Non-Qualified Stock Options.
A participant may make an irrevocable election to receive the award as
Restricted Stock Units or Non-Qualified Stock Options within the time provided
in the award notification which shall be no later than June 30, 2010 (the
“Election Date”). Restricted Stock Units and Non-Qualified Stock Options will be
granted under the 2007 Employees Equity Compensation Plan on the Election Date
based on the closing price of the Company’s common stock on the Election Date
(the “Closing Price”) and shall be subject to the Performance Criteria and
Service Criteria and provide for 25% additional vesting per year beginning one
year from date of grant. Absent a valid election awards under the program shall
be paid in cash.

5. Number of Restricted Stock Units or Non-Qualified Stock Options to be vested.
The number of Restricted Stock Units or Non-Qualified Stock Options to be vested
to an electing participant shall be a multiple of the dollar equivalent of the
bonus allocated to the participant divided by the Closing Price. The multiple
for Restricted Stock Units is 1.33 and the multiple for Non-Qualified Stock
Options is 1.98.

Examples: A participant’s bonus allocation is $60,000 and the Closing Price is
$3.00. If duly elected, an RSU will vest for 26,600 shares (60,000/3.00 x 1.33).
If duly elected, an NQSO will vest for 39,600 shares (60,000/3.00 x 1.98) with
an exercise price of $3.00 per share.

6. Bonus Payment Date. The date between January 2, 2011 and March 15, 2011 on
which the Company will deliver the cash awards and finalize the other awards to
the participants under the program.